Citation Nr: 1213464	
Decision Date: 04/12/12    Archive Date: 04/26/12

DOCKET NO.  08-02 262	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington


THE ISSUE

Entitlement to service connection for tinnitus.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Kedem, Counsel


INTRODUCTION

The Veteran served on active duty from July 1981 to July 1984.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a November 2006 rating decision by which the RO denied the Veteran's claim.  

In July 2011, the Board remanded this case for further development of the evidence.


FINDING OF FACT

Tinnitus is not etiologically related to the Veteran's active duty service.


CONCLUSION OF LAW

Tinnitus was not incurred in active service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA) 

As provided for by VCAA, VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).  

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide in accordance with 38 C.F.R. § 3.159(b)(1).  This notice must be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ), in this case the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

The VCAA duty to notify was satisfied by way of a letter sent to the Veteran in April 2006 that fully addressed all three notice elements and was sent prior to the initial AOJ decision in this matter.  The letter informed the Veteran of what evidence was required to substantiate the claim and of the Veteran's and VA's respective duties for obtaining evidence.  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the United States Court of Appeals for Veterans Claims (Court) held that, upon receipt of an application for a service-connection claim, 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating, or is necessary to substantiate, each of the five elements of the claim, including notice of what is required to establish service connection and that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Notice consistent with the Court's holding in Dingess was provided in April 2006.  

VA has a duty to assist the Veteran in the development of the claim.  This duty includes assisting the Veteran in the procurement of service medical records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The RO has obtained the service treatment records, VA clinical records, and private medical records.  The Veteran was afforded an adequate VA medical examination in furtherance of his claim.  Significantly, neither the Veteran nor his representative has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist the Veteran in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Standard of Review 

After the evidence has been assembled, it is the Board's responsibility to evaluate the entire record.  38 U.S.C.A. § 7104(a) (West 2002).  When there is an approximate balance of evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102 (reasonable doubt to be resolved in veteran's favor).  In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court stated that "a veteran need only demonstrate that there is an 'approximate balance of positive and negative evidence' in order to prevail."  To deny a claim on its merits, the preponderance of the evidence must be against the claim.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Law and Regulations 

Service connection will be granted if it is shown that the veteran suffers from disability resulting from an injury suffered or disease contracted in line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty, in the active military, naval, or air service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  

That an injury occurred in service alone is not enough; there must be chronic disability resulting from that injury.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  

Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

In sum, to establish service connection, the following must be shown: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004). 

Factual Background 

The Veteran's DD Form 214 indicates that he served as a an Air Defense artillery short range gunnery crewman.  The DD Form 214 also shows that the Veteran received Rifle M16 (Marksman) and Hand Grenade (expert) badges.

The service treatment records do not reflect complaints of tinnitus.  The first reference to tinnitus in the record is contained in a September 1999 private medical report.  At that time, the Veteran complained of right-sided tinnitus that had been present for many years and was now worsening.  He reported a history of military noise exposure.  Audiogram results were consistent with mild high frequency sensorineural hearing loss.  A tinnitus brochure was provided, and the Veteran was advised to return if tinnitus symptoms worsened.

Service connection for tinnitus was denied in a November 2006 rating decision.  In his April 2007 notice of disagreement and January 2008 VA Form 9 (Substantive Appeal), the Veteran indicated that he had been experiencing ringing in the ears since service.

On VA examination in September 2011, the Veteran denied pre-service noise exposure.  According to him, in service he was exposed to weaponry noise during training exercises.  These exercises occurred bimonthly, and hearing protection was mandated.  The Veteran denied military noise exposure other than that of the training exercises.  The Veteran denied occupational noise exposure.  Recreational noise was described as exposure to gas-powered lawn mowers.  The Veteran stated that he used hearing protection when mowing the lawn.  The Veteran reported hearing loss that began a decade earlier.  As to tinnitus, the Veteran reported that the onset of tinnitus was ten years earlier.  The examiner conducted an audiogram, which revealed bilateral hearing loss.  The examiner stated that the Veteran's tinnitus was a symptom related to his hearing loss.  The examiner opined that tinnitus was not likely due to service because all of the audiograms conducted in service revealed no hearing loss or significant threshold shifts and because the Veteran reported delayed onset of tinnitus.

Discussion 

The Board notes that VA Fast Letter 10-35 (September 2, 2010) addresses claims for hearing loss or tinnitus as a result of noise exposure in service.  The letter states that each branch of the military has reviewed and endorsed lists of military occupational specialties (MOS) and the corresponding probability of hazardous noise exposure related to an individual's MOS.  If the duty position is shown to have a "Highly Probable" or "Moderate" probability of exposure to hazardous noise, exposure to such noise will be conceded for purposes of establishing the in-service event.  The Veteran's MOS as Air Defense short range gunnery crewman and the Duty MOS Noise Exposure Listing attached to the Fast letter includes Air Defense crewman with a corresponding high probability of noise exposure.  As stated above, the Veteran's DD Form 214 also notes that the Veteran received Rifle M16 (Marksman) and Hand Grenade (expert) badges.  Consequently, the Board concedes noise exposure in service.

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert, supra.

Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

Here, the Veteran is competent to provide evidence regarding tinnitus, as tinnitus is readily sensed by the individual experiencing it.  See, e.g., Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) (holding that lay witness capable of diagnosing dislocated shoulder); Barr v. Nicholson, 21 Vet. App. 303, 308-09 (2007) (lay testimony is competent to establish the presence of varicose veins); Charles v. Principi, 16 Vet. App. 370, 374 (2002) (" ringing in the ears is capable of lay observation "); but see Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007) (unlike varicose veins or a dislocated shoulder, rheumatic fever is not a condition capable of lay diagnosis); Jandreau, 492 F.3d at 1377, n. 4 (noting that "sometimes the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer").  

In determining whether statements submitted by a veteran are credible, the Board may consider internal consistency, facial plausibility, consistency with other evidence, and statements made during treatment.  Caluza v. Brown, 7 Vet. App. 498 (1995).  In statements concerning his appeal, the Veteran has asserted that he has been experiencing tinnitus since service.  However, when seeking medical treatment in September 1999, he stated only that tinnitus had been present for many years.  On September 2011 VA examination, he indicated that he had been suffering from tinnitus for a decade.  The Board must assess the credibility of the Veteran's statements.  Due to the internal inconsistency herein and the fact that the incentive for truthfulness is high during medical treatment, the Board finds that the Veteran's statements while seeking medical treatment in September 1999 and those made to the VA audiologist in September 2011 are more credible than assertions made in his notice of disagreement and substantive appeal, while appealing the denial of VA disability benefits.  Id.  The Board reminds the Veteran that VA decision makers have discretion to accept or reject pieces of evidence provided that sufficient reasons and bases are set forth explaining such actions.  Hayes v. Brown, 5 Vet. App. 60, 69- 70 (1993), citing Wood v. Derwinski, 1 Vet. App. 190, 192-93 (1992); see also Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the veteran).

The Board cannot determine the date of onset of the Veteran's tinnitus because in September 1999, he stated that he had been suffering from tinnitus for many years, and in September 2011, he indicated that tinnitus had its onset a decade earlier, namely after 1999.  Nonetheless, neither in 1999 nor in 2011, did the Veteran maintain that tinnitus began in service.  As stated, the Board credits the Veteran's statements made during medical treatment in 1999 and 2011, wherein he did not indicate that tinnitus began in service.  Due to the Veteran's assertions on examination along with normal hearing thresholds without material fluctuations in service, the VA examiner concluded that tinnitus was unrelated to service.  The Board observes that the VA examiner provided a comprehensive rationale for her findings.  As such, service connection for tinnitus cannot be granted.  38 C.F.R. § 3.303; Shedden, 381 F.3d at 1167.  The lapse in time (approximately 15 years) between service and the first complaint and diagnosis of tinnitus in itself weighs against the Veteran's claims.  The Board may, and will, consider in its assessment of a service connection claim, the passage of a lengthy period of time wherein the Veteran has not complained of the malady at issue.  Maxson v. West, 12 Vet. App. 453, 459 (1999), aff'd sub nom. Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000); see also Forshey v. Principi, 284 F.3d 1335, 1358 (Fed. Cir. 2002) (en banc). 

In making this determination, the Board has considered the provisions of 38 U.S.C.A. § 5107(b), but there is not such a state of approximate balance of the positive evidence with the negative evidence to otherwise warrant a favorable decision regarding the issue on appeal.

ORDER

Service connection for tinnitus is denied.



____________________________________________
K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


